Citation Nr: 0827429	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which confirmed and continued a 
previous denial of service connection for low back pain 
secondary to bilateral pes planus.    

The Board notes that in an October 2001 rating decision, the 
RO previously denied a claim for a low back disability.  The 
veteran submitted a notice of disagreement to this decision; 
however, he did not submit a timely substantive appeal.  
Thus, the Board has recharacterized the issue on appeal as 
whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
low back disability, to include as due to a service-connected 
disability.


FINDINGS OF FACT

1.  In an unappealed October 2001 rating decision, the RO 
denied service connection for a low back disability.
 
2.  Evidence received since the October 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a low back disability.

3.  The veteran's low back disability is not etiologically 
related to service or to a service-connected disability.





CONCLUSIONS OF LAW

1.  The October 2001 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2008); 38 C.F.R. 20.1103 (2007).

2.  The evidence received subsequent to the October 2001 
rating decision is new and material; the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156(a), 20.1105 (2007).

3.  A low back disability was not incurred in or aggravated 
by active service, arthritis may not be presumed to have been 
so incurred or aggravated, and a low back disability is not 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and 
information that is necessary to (1) reopen a claim, and (2) 
establish entitlement to the underlying claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must 
include an explanation of the meaning of both "new" and 
"material" evidence, and must describe the particular type 
of evidence necessary to substantiate any service connection 
elements found to be insufficiently shown at the time of the 
prior final denial.  VA did not provide the veteran with 
adequate notice in regard to new and material evidence.  
However, in light of the Board's favorable decision on the 
issue of new and material evidence, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In November 2006 and September 2007 letters, the RO informed 
the veteran of the evidence necessary to substantiate his 
claim, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  These letters also provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA compliant notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing the fully 
compliant notice in November 2006 and September 2007.  The RO 
readjudicated the case in January 2008 and March 2008 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
veteran was afforded an opportunity to respond to these 
notices.  

There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service treatment records, private treatment 
records and opinions, VA treatment records, and VA 
examinations have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran's representative contends 
in a July 2008 statement, that an October 2007 VA examination 
report is insufficient for rating purposes.  The Board upon 
reviewing the examination report in conjunction with other 
evidence of record, to include an October 2004 VA examination 
report, finds that evidence of record is sufficient to 
properly adjudicate this matter.  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  The 
record is complete and the case is ready for review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  New and Material Evidence

The RO previously considered and denied the veteran's claim 
for service connection for a low back disability in an 
October 2001 rating decision.  The RO reopened the veteran's 
claim for service connection for low back pain in an 
August 2003 rating decision.  The Board, however, is required 
to determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merit.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
Thus, the Board recharacterized the issues on appeal as 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claim for service connection.  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The evidence of record at the time of the veteran's October 
2001 rating decision consisted of the veteran's service 
treatment records, an October 1965 VA examination, and a July 
2001 VA examination.  At the time of the October 2001 rating 
decision, the RO denied service connection for a low back 
disability because the evidence failed to establish a 
relationship between low back pain and service, and failed to 
show that that the veteran had a diagnosed disability 
associated with his low back pain.  Thus, the Board finds 
that new and material evidence in this case must establish a 
currently diagnosed low back disability or a relationship 
between current low back pain and service.    

Evidence received subsequent to the October 2001 rating 
decision includes: (1) VA treatment records dated from 2001 
to 2007; (2) private treatment records; (3) private medical 
opinions from Dr. R.G.S.; (4) an October 2004 VA examination; 
and (5) an October 2007 VA examination.  Subsequent to the 
October 2001 rating decision, the veteran was also service-
connected for bilateral osteoarthritis of the knees.  The 
veteran claims that his current back disability is related to 
his service-connected pes planus and osteoarthritis of the 
bilateral knees.   

The Board finds that the additional evidence is new and 
material.  VA and private treatment records and VA 
examinations show that the veteran has a current diagnosis of 
degenerative joint disease of the lumbar spine.  Private 
medical opinions from Dr. R.G.S relate his current low back 
disability to his service-connected feet and knees.  This 
evidence relates to an unestablished fact necessary to 
substantiate the veteran's claim and this evidence is 
presumed to be true.  Accordingly, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a low 
back disability, to include as secondary to a service-
connected disability.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, in the August 2003 
rating decision, the RO reopened and considered the veteran's 
claim on the merits.  The statement of the case provided the 
veteran with the laws and regulations pertaining to 
consideration of the claims on the merits.  Also, the veteran 
has provided arguments addressing his claim on the merits.  
The Board therefore finds that, given that the veteran had 
adequate notice of the applicable regulations and has had the 
opportunity to submit argument and evidence on the merits of 
his claim, she would not be prejudiced by the Board's review 
of the merits of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


2.  Service Connection for a Low Back Disability, to Include 
as Due to a Service-connected Disability

The veteran has claimed that he has a low back disability 
secondary to service-connected osteoarthritis of the 
bilateral knees, and bilateral pes planus.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (CAVC)  has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records contain no complaints, diagnoses, 
or treatment relating to a low back disability.  

An October 1965 VA examination of the feet and the November 
1965 statement from the veteran show that he had complaints 
of low back pain, which he related to his service-connected 
foot disability.  The October 1965 examiner noted, however, 
that the veteran's back examination was essentially normal at 
that time.  

Post-service medical records do not reflect a diagnosed low 
back disability until 2002, over 47 years after the veteran's 
separation from service. 

Medical evidence of record, to include private treatment 
records, VA treatment records, and VA examinations, clearly 
show that the veteran has a current low back disability.  The 
veteran has been diagnosed with lumbar stenosis, early 
arthritic changes, degenerative joint disease, and 
degenerative disc disease in the lumbar spine as shown on x-
rays and magnetic resonance imaging (MRI) tests.  

At the time of a July 2001 VA examination, the veteran 
complained of low back pain after standing for three to four 
hours.  There was no history of surgery or injury to the 
back.  A physical examination was completed.  There was no 
pain on range of motion of the lumbar spine.  Although the 
veteran was assessed with low back pain, the examiner found 
that there was insufficient clinical evidence at that time to 
warrant the diagnosis of any acute or chronic disorder or 
residuals thereof.  The examiner stated that it was unlikely 
that the veteran's low back pain was related to his pes 
planus; however, no reasons or bases were provided for this 
opinion. 

The earliest indication of a diagnosis of degenerative disc 
disease of the lumbar spine was in December 2002.  A December 
2002 private treatment report from Dr. W.T.B. noted arthritic 
conditions of the back.  A January 2003 treatment report form 
Dr. T.M.L., notes that x-rays of the low back showed some 
mild degenerative changes.  June 2006 private treatment 
records reflect a diagnosis of lumbar stenosis.  VA and 
private x-rays and MRIs dated from 2003 to 2007 also reflect 
degenerative changes in the lumbar spine, or mild 
degenerative disc disease.  

In an October 2003 evaluation from Dr. R.G.S., he stated that 
x-rays of the lumbosacral spine show mild degenerative disc 
disease and x-rays of the knees showed mild osteoarthritis.  
Dr. R.G.S. stated that these conditions are service-connected 
and he has experienced continued disability.  Dr. R.G.S. did 
not indicate a review of any records, he did not provide any 
background or history, and he did not provide reasons or 
bases for his conclusion that the veteran's disabilities were 
service-connected.  While an examiner can render a current 
diagnosis based upon his examination of the veteran, CAVC has 
held that, without a thorough review of the record, an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.   See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, the Board 
finds that this statement cannot be considered as competent 
evidence which addresses the etiology of the veteran's low 
back disability.  

A VA examination was completed in conjunction with a review 
of the claims file in October 2004.  The veteran was 
interviewed, a physical examination was completed, and 
diagnostic studies were reviewed.  X-rays from October 2003 
from the veteran's private physician showed mild degenerative 
disc disease of the lumbar spine.  A review of service 
treatment records showed no complaints of back pain and no 
evidence of an acute or chronic back condition.  X-rays of 
the lumbar spine completed at the time of the VA examination 
showed degenerative joint disease and degenerative disk 
disease of L5-S1.  

The October 2004 VA examiner opined that it was less likely 
as not that the veteran's low back condition was related to 
service or to his knee condition.  He reasoned that there was 
no evidence in the veteran's service treatment records or 
records immediately after of any low back problems or low 
back complaints.  The examiner stated that low back 
degenerative disk disease is an extremely common phenomenon 
that occurs in both military personnel and non-military 
personnel and it would not be an uncommon finding at all for 
a 71-year-old patient.  He further stated that he did not 
think that the veteran's knee condition caused the back 
condition.   He reasoned that these two anatomical regions 
were completely separate and the examiner stated that he was 
not aware of any medical literature that supports 
degenerative disc disease of the lumbar spine being caused by 
degenerative joint disease of the knee, especially, given 
that the veteran's degenerative joint disease of the knee was 
mild.  The examiner concluded, for these reasons, that it was 
less likely as not that the veteran's low back condition was 
related to military service or to his bilateral knee 
condition. 

A second VA examination was completed by the same VA examiner 
in October 2007.  The examiner stated that he reviewed the 
claims file and reviewed the veteran's medical records.  The 
veteran was interviewed and a comprehensive physical 
examination was completed.  The examiner detailed pertinent 
findings from the medical record, including findings from x-
rays and a March 2007 bone scan.  The examiner concluded that 
the veteran's current back disability was not caused by or 
the result of service-connected pes planus or osteoarthritis 
of the knees.  The examiner provided a rationale for his 
opinion.  He stated that the veteran had a normal gait.  
Without an abnormal gait due to pes planus and/or 
osteoarthritis of the knees, there would not be an effect to 
his lumbar spine due to pes planus and/or osteoarthritis of 
the knees.  The veteran had lumbar disc disease with vacuum 
effect noted on previous x-rays to his lumbar spine.  The 
examiner stated that vacuum disc was a phenomenon of aging.  
The veteran was noted to have degenerative changes of the 
cervical spine, which supported an opinion that lumbar 
degenerative changes were related to aging.  

In an August 2007 opinion, Dr. R.G.S. stated that while on 
active duty, the veteran sustained an injury to his knees as 
well as his feet in service.  Because of these conditions, he 
aggravated the condition in the lumbosacral spine as a result 
of knee problems.  Dr. R.G.S. stated that flat feet had also 
aggravated the lumbar condition due to the handicapped 
condition.  He stated that the veteran had continued pain in 
the feet and knees, and that this condition had aggravated 
his lower back. 

In a February 2008 opinion from Dr. R.G.S., he stated that it 
was accepted that the veteran had a permanent medical 
impairment to his ankles and knees from active duty.  He 
noted that there was an enclosed MRI of the lumbosacral 
spine.  The Board notes that this MRI was previously of 
record.  Dr. R.G.S. stated that because of the veteran's bad 
ankles and knees, this threw his back out of order and he had 
a permanent medical impairment to his lumbosacral spine.  

In sum, the earliest post-service evidence of a diagnosed low 
back disability was in December 2002.  The Board notes that 
while the veteran complained of low back pain in 1965, 
physical examination did not reflect a disability at that 
time.  There was no objective of clinical support for the 
pain.  Arthritis did not manifest within a year of the 
veteran's separation from service, and there is no competent 
medical evidence which links the veteran's current low back 
disability with service.  

The veteran is not competent to link any current back 
disability to service.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), CAVC indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  

Since there is no competent evidence linking a currently 
diagnosed back disability to service and since arthritis was 
not manifest during service, the Board finds that service 
connection for a low back disability, on a direct basis, is 
not warranted.

The veteran has claimed that his current low back disability 
is secondary to his service-connected pes planus and 
osteoarthritis of the knees.  In this case, the medical 
record contains two conflicting medical opinions.  A July 
2001 VA examiner and an October 2004 and October 2007 VA 
examiner have opined that the veteran's back disability is 
not related to service or to a service-connected disability.  
In contrast, Dr. R.G.S. has indicated that the veteran's back 
disability is related to a service-connected disability.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993); See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  The credibility and weight 
to be attached to these opinions is within the province of 
the Board.  Id.

The Board notes that in a July 2008 statement, the veteran's 
representative contends that there was a discrepancy in the 
October 2007 examination report where the examiner indicated 
that a back disability was secondary to service-connected 
mild degenerative arthritis of the bilateral knees and pes 
planus.  A review of the examination report, however, shows 
that the examiner simply described the veteran's claim "back 
disability secondary to service-connected mild degenerative 
arthritis of the bilateral knees and pes planus" under a 
section labeled "problem being detailed."  The examiner's 
opinion, provided under a section labeled "examiner's 
medical opinion," clearly shows that the veteran's back 
disability was "not caused by or the result of service-
connected pes planus and osteoarthritis of the knees."  Any 
further question is resolved by the examiner's reasons and 
bases for his opinion that the veteran's back disability was 
likely age-related rather than due to or the result of a 
service-connected disability. 

The veteran's representative also noted that service 
treatment records and private medical records were not 
reviewed in conjunction with the October 2007 VA examination.  
Because the examiner stated that he reviewed the claims file, 
it is unclear if the examiner simply meant that he did not 
review private medical records not associated with the claims 
file.  In any event, the Board finds that because the same VA 
examiner clearly reviewed the veteran's service treatment 
records and private treatment records in conjunction with the 
previous October 2004 examination, in which the examiner 
rendered a sufficient opinion with respect to direct service 
connection and service connection as secondary to a bilateral 
knee condition at that time, that the October 2007 opinion is 
sufficient with respect to the veteran's claim of secondary 
service connection.  The examiner detailed findings from 
private examination reports in October 2004.  The October 
2007 opinion was rendered based on a review of the claims 
file and the examiner provided reasons and bases for the 
opinion based on his examination and cited medical records.  

The Board finds that October 2004 and October 2007 VA 
examinations provide the most probative evidence in 
determining if the veteran has a current low back disability 
which is related to service or to a service-connected 
disability.  Neither the July 2001 VA examiner nor Dr. R.G.S. 
indicated a review of the claims file, and more importantly, 
they did not provide reasons or bases for the opinions 
rendered.  

The Board finds it notable, that in his August 2007 opinion, 
Dr. R.G.S. stated that the veteran sustained an injury to his 
feet and knees in service.  However, service treatment 
records reflect no such injuries to the feet or knees.  
Medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value and does not serve to 
verify the occurrences described.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  In his February 2008 opinion, he stated that it was 
accepted that the veteran had a permanent medical impairment 
to his ankles and knees from active duty.  The veteran, 
however, is service-connected for pes planus of the bilateral 
feet, and not for an ankle disability.  Although R.S.G. 
opined that the veteran's back was aggravated by his service-
connected feet and knees; he provided no reasons or bases for 
this opinion.  The failure of the physician to provide a 
basis for his or her opinion goes to the weight or 
credibility of the evidence.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).

In contrast the October 2004 and October 2007 VA examiner 
reviewed the veteran's claims file.  A comprehensive physical 
examination was completed, and pertinent findings from the 
claims file were noted.  The VA examiner provided reasons or 
bases for the opinion, consistent with findings from the 
examination and with findings from the medical record.  Thus, 
the Board attaches the most significant probative value to 
this evidence as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  The 
examiner reasoned that there was no evidence in the veteran's 
service treatment records or records immediately after of any 
low back problems or low back complaints.  He stated that the 
knee and back were completely separate anatomical regions and 
degenerative joint disease of the knee was mild.  He stated 
that without an abnormal gait due to pes planus and/or 
osteoarthritis of the knees, there would not be an effect to 
his lumbar spine.  Further, x-rays showed that the veteran 
had lumbar disc disease with vacuum effect, a phenomenon of 
aging.  The veteran also had degenerative change of the 
cervical spine, which supported an opinion that lumbar 
degenerative changes are related to aging.  

Since the Board finds that the October 2004 and October 2007 
VA opinions are the most probative evidence of record, 
service connection is not warranted on either a direct or 
secondary basis.  The currently diagnosed low back disability 
is not etiologically related to service or to a service-
connected disability on any basis.  

C. Conclusion

Although the veteran does has diagnosed degenerative disc 
disease of the lumbar spine, competent medical evidence does 
not establish that the disability was incurred or aggravated 
in service and no nexus has been established between the 
veteran's current disability and his military service.  The 
most probative evidence of record does not establish that the 
veteran's low back disability is proximately due to, the 
result of, or aggravated by a service-connected disability.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has a low back 
disability etiologically related to active service or to a 
service-connected disability.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a low back disability is denied. 



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


